Citation Nr: 0217332	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1987 to April 
1991.

The current appeal arose from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO, in pertinent part, 
denied entitlement to a TDIU.

In February 2002 the RO reduced the evaluation for 
degenerative disc disease (DDD) of the cervical spine with 
herniated nucleus pulposus at C5-6 from 60 percent to 40 
percent disabling effective May 1, 2002.

In April 2002 the veteran, through his local representative, 
raised the issues of entitlement to service connection for 
depression as secondary to his service-connected 
disabilities.  In May 2002, the veteran, through his local 
representative, raised the issues of entitlement to 
increased evaluations for his service-connected cervical 
spine disability, and Osgood-Schlatter's disease of the left 
knee, post-operative; and service connection for migraine 
headaches as secondary to his service-connected cervical 
spine disability, and service connection for a disorder of 
the right knee as secondary to his service-connected left 
knee disability.  These claims are discussed in more detail 
below.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals via a video 
conference hearing with the RO in July 2002, a transcript of 
which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC)for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


As the Board noted earlier, the veteran has claimed service 
connection for multiple disorders as secondary to his 
service-connected disabilities, as well as increased 
evaluations for his service-connected disabilities.  His 
additional claims for service connection and increased 
evaluations are inextricably intertwined with the prepared 
and certified issue of entitlement to a TDIU.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  
They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903, and 
20.1304 (2002)).

The presentation of issues which are inextricably 
intertwined with the issue(s) prepared and certified for 
appellate review is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (Jan. 29, 2001).

Of course, the Board must provide guidance as to the degree 
of development referable to the raised issues so the RO is 
able to rule on the raised issue initially prior to a return 
of the case to the Board for appellate review, and such 
development action guidelines are provided below.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, adjudication of the prepared and certified 
issue of entitlement to a TDIU is deferred pending a remand 
of the case to the RO for further development as follows:



1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA medical 
providers who have treated him for 
depression, mid-thoracic spine 
disability, right knee disability, and 
his service-connected cervical spine and 
left knee disabilities.  

After securing any necessary 
authorization or medical releases, the 
RO should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been 
secured.  

Regardless of the veteran's response, 
the RO should secure all outstanding VA 
treatment records.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.





4.  The RO should arrange for the 
veteran to undergo special orthopedic, 
neurological, and psychiatric 
examinations by an orthopedic surgeon, a 
neurologist, and a psychiatrist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected disabilities of the 
cervical spine and left knee, and 
whether he has any disorder of the mid-
thoracic spine as secondary to the 
service-connected cervical spine 
disability, a right knee disorder as 
secondary to his service-connected left 
knee disability, migraine headaches as 
secondary to his service-connected 
cervical spine and left knee 
disabilities, and depression as 
secondary to his service-connected 
cervical spine and left knee 
disabilities.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, copies of the 
previous and revised criteria for rating 
intervertebral disc syndrome under 
38 C.F.R. § 4.71, Diagnostic Code 5293, 
and a separate copy of this remand must 
be made available to and reviewed by the 
orthopedic and neurological  medical 
specialists prior and pursuant to 
conduction and completion of the 
examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must 
be conducted.





As to the service-connected cervical 
spine and left knee disabilities, the 
examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected cervical 
spine and left knee disabilities in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59; and with respect to 
the cervical spine only, the previous 
and amended criteria for rating 
intervertebral disc syndrome under 
38 C.F.R. § 4.71, Diagnostic Code 5293.  

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a)  Do the cervical spine and left knee 
disabilities involve only the joint 
structure, or do they also involve the 
muscles and nerves?

(b)  Do the cervical spine and left knee 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in a civil 
occupation?  

If the severity of these manifestations 
cannot be quantified, the examiners 
should so state.







(c)  With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
cervical spine and left knee 
disabilities, or the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the cervical spine and 
left knee disabilities.

(d)  The examiners are requested to 
comment upon whether or not there are 
any other medical or other problems that 
have an impact on the functional 
capacity affected by the cervical spine 
and left knee disabilities, and if such 
overlap exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused 
by the service-connected cervical spine 
and left knee disabilities.  If the 
functional impairment created by the 
service-connected problem cannot be 
dissociated, the examiners must so 
state.

The orthopedic surgeon and the 
neurological specialist are also 
requested to express an opinion as to 
whether the veteran has developed a 
chronic acquired mid-thoracic spine 
disorder as secondary to his service-
connected cervical spine disability, and 
a chronic acquired disorder of the right 
knee as secondary to his service-
connected left knee disability.  

If no such causal relationship is 
determined to exist, the examiners must 
express an opinion as to whether the 
service-connected cervical spine 
disability aggravates any chronic 
acquired mid-thoracic spine disorder 
found present, and whether the service-
connected left knee disability 
aggravates any chronic acquired right 
knee disorder found present.

If such aggravation is found present, 
the examiners must address the following 
medical issues:

(a) The baseline manifestations which 
are due to the effects of any mid-
thoracic spine and right knee disorders;

(b) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to the service-connected 
cervical spine and left knee disorders, 
based on medical considerations; and

(c) The medical considerations 
supporting an opinion that increased 
manifestations of mid-thoracic and/or 
right knee disorders are proximately due 
to service-connected cervical spine and 
left knee disabilities.

The neurological specialist must express 
an opinion as to whether the veteran has 
developed chronic acquired migraine 
headaches as secondary to his service-
connected cervical spine and left knee 
disabilities.  If no such causal 
relationship is determined to exist, the 
examiner must express an opinion as to 
whether the service-connected cervical 
spine and left knee disabilities 
aggravate chronic acquired migraine 
headaches.  

If such aggravation is determined to 
exist, the neurologist must address the 
following medical issues:

The neurological specialist is requested 
to express an opinion as to whether the 
veteran has developed chronic migraines 
as secondary to his service-connected 
cervical spine and left knee 
disabilities.

(a) The baseline manifestations which 
are due to the effects of migraine 
headaches;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
cervical spine and left knee disorders, 
based on medical considerations; and

(c) The medical considerations 
supporting an opinion that increased 
manifestations of migraine headaches are 
proximately due to service-connected 
cervical spine and left knee 
disabilities.

The psychiatric examiner is requested to 
express an opinion as to whether the 
veteran has developed chronic depression 
as secondary to his service-connected 
cervical spine and left knee 
disabilities.  If no such causal 
relationship is determined to be 
present, the examiner must express an 
opinion as to whether the service-
connected cervical spine and left knee 
disabilities aggravate chronic 
depression if found present.  If such 
aggravation is determined to be present, 
the psychiatric examiner must address 
the following medical issues:

(a) The baseline manifestations which 
are due to the effects of chronic 
depression;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
cervical spine and left knee disorders, 
based on medical considerations; and

(c) The medical considerations 
supporting an opinion that increased 
manifestations of chronic depression are 
proximately due to service-connected 
cervical spine and left knee 
disabilities.

The examiners must also be requested to 
express an opinion as to whether the 
service-connected cervical spine and 
left knee disorders render the veteran 
unemployable for VA compensation 
purposes.  If this is not so, the 
examiners must also be requested to 
express an opinion as to which of the 
veteran's disabilities in the aggregate 
have rendered the veteran unemployable 
for VA compensation purposes, if this is 
so.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  

The Board errs as a matter of law when 
it fails to ensure compliance and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed,  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act  
(codified as amended at 38 U.S.C.A. §§  
5102, 55103, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
adjudicate the veteran's claims of 
entitlement to service connection for a 
mid-thoracic spine disorder as secondary 
to the service-connected cervical spine 
disability, a right knee disorder as 
secondary to the service-connected left 
knee disability, migraine headaches as 
secondary to service-connected cervical 
spine and left knee disabilities, and 
chronic depression as secondary to 
service-connected cervical spine and 
left knee disorders; and increased 
evaluations for service-connected 
cervical spine and left knee 
disabilities.  The RO should 
readjudicate the claim on entitlement to 
a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for any VA examinations 
scheduled pursuant to his claims may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


